Rosellini, J.
(dissenting) — Mr. Noble's case raises once again the troublesome question of what sanction is appropriate for the attorney who invades trust accounts. Both the majority and concurring/dissenting opinions suggest suspension — though of differing lengths — is warranted. I disagree.
Despite recent attempts to enunciate a formula for attorney discipline, see, e.g., In re Rosellini, 97 Wn.2d 373, 646 P.2d 122 (1982) (Dolliver, J., dissenting); In re McGrath, 98 Wn.2d 337, 655 P.2d 232 (1982) (Williams, J., dissenting), the fact remains that the question of appropriate punishment for attorney misconduct is a highly subjective determination. Only this court may revoke or suspend an attorney's license to practice law, and each of us brings our own experience, judgment and morality to bear on that question. But here, as elsewhere in the law, we cannot disregard the role of precedent. Precedents temper the subjectivity of these decisions, provide guidance in judging the conduct of each lawyer and give notice to other attorneys of the likely consequences of their acts. Thus, I view with *101alarm the departure from the well established rule that trust fund violations will be met with severe sanctions, most often disbarment. As we said in In re Rosellini, supra, and elsewhere,
lawyers who mishandle trust funds, who fail to maintain complete records of trust funds and who fail to account and deliver funds as requested are reminded that disbarment is the usual result."
Rosellini, at 377 (quoting from In re Deschane, 84 Wn.2d 514, 516-17, 527 P.2d 683 (1974)). In Rosellini, we cited 46 cases in which we adhered to this rule. Nothing in the majority or concurring/dissenting opinions, or the record persuades me that we should not adhere to that rule here.
The record presents the following facts for our consideration. Alvord Noble died in November 1978. He left two children, William and John Noble. Each son was to receive one-half of the estate. William was also appointed executor and attorney for the estate. With the exception of an initial cash disbursement, the family car and some furniture, William Noble converted the entire estate for his own use. Mr. Noble admits that he converted these funds but offers his alcoholism as an explanation for his behavior. The hearing officer found that the conversion had occurred but that significant mitigating factors supported his recommendation of only a 90-day suspension. I disagree.
First, the hearing officer improperly concluded that the fact the respondent had stolen from a "family" estate was relevant. It is not. As we said in In re Cary, 90 Wn.2d 762, 765, 585 P.2d 1161 (1978):
Respondent's familial relation to the other remainder persons of the trust does not alter the ethical standards and responsibilities which he, as an attorney, was sworn to uphold. Acting, as he was, in a fiduciary relationship to his sisters, he owed to them, as beneficiaries of the trust, the highest degree of good faith, care, loyalty, and integrity, as well as the obligation to fully, timely, and honestly inform them of all facts which would aid them in protecting their respective interests.
In Cary, we disbarred the attorney for offenses similar to *102those committed by William Noble. Despite our opinion in Cary, the hearing officer characterized this event as an "unauthorized and impermissible 'borrowing'." It was not. If anything, theft from a family estate is even more egregious, because a family member will frequently allow slight irregularities and delay that others would investigate. The arm's length dealing present with strangers is therefore not present and the attorney is in a better position to engage in misconduct without detection. Thus, an attorney who appropriates "family funds" has violated two trusts, first, that the law places in him and, second, that upon which the relative relies.
Turning to the other mitigating circumstances relied upon by the various opinions in this case, these too should be rejected. Noble's principal excuse for his conduct is his problems with alcohol. Respondent presented the testimony of one Helen Mauldin, an alcohol abuse counselor. Ms. Mauldin testified that Mr. Noble first came to her in December 1979 and enrolled in a counseling program. According to Ms. Mauldin's reports, Mr. Noble took several months to achieve complete abstinence which he maintained throughout his treatment. From this testimony, one would conclude that Mr. Noble was free of the effects of alcohol by March or April of 1980, although he continued in counseling. Mr. Noble testified, on the other hand, that he achieved complete abstinence by June 1980. Regardless of which date is used, there are several checks written at least a month after Mr. Noble had stopped using alcohol. The record contains copies of checks made out to William Noble from his trust accounts. The dates of these checks are July 6, 1980 ($150), July 15, 1980 ($500), July 29, 1980 ($400) and July 30, 1980 ($550). Mr. Noble admits using these funds for his own personal use, see Report of Proceedings, at 62, but attempts to excuse this behavior by referring to it as an effort to pay off his earlier lifestyle. Nonetheless,
[i]n no fashion can the personal invasion of the funds of others deposited in such an account be condoned, justified, or rationalized, whatever the personal urgency of
*103the moment may appear to be, or however faithful to his trust an attorney has been in the past.
(Italics mine.) In re Cary, at 765. The majority, by accepting this explanation, condones such behavior.
The other mitigating factors suggested by the hearing officer also should be rejected. Evidence of remorse and "fine attitudes" after discovery, in and of itself, should not be considered a mitigating factor. "Nothing less would be expected." In re Rosellini, at 379. In addition, there are aggravating factors to consider. First, respondent has not completely repaid these funds. Second, his cooperation with the bar association occurred only after the complaint was filed. Third, this attorney has twice before been censured for inappropriate conduct. Finally, contrary to the hearing officer's findings, the respondent has demonstrated a pattern of misuse of funds. During this entire period, he failed to maintain the required trust records and consistently applied one set of client funds to pay another's obligations. See exhibit 3. Under these circumstances, disbarment should be the result.